Exhibit 99.1 INDEPENDENT DATA MONITORING COMMITTEE INITIATES PROCESS FOR INTERIM ANALYSIS OF MESOBLAST’S PHASE 3 CHRONIC HEART FAILURE TRIAL New York, USA; and Melbourne, Australia; March 31, 2017:Mesoblast Limited(ASX: MSB; Nasdaq: MESO) today announced that the Independent Data Monitoring Committee (IDMC) for the ongoing Phase 3 trial in chronic heart failure (CHF) has initiated the process for the pre-specified interim futility analysis of the trial’s efficacy endpoint. The interim analysis dataset has been locked and will be analyzed and reviewed by the trial’s independent statisticians. Throughout this review process, Mesoblast will remain blinded to individual treatment allocation as well as grouped safety and efficacy data. The dataset for the interim analysis includes non-fatal and terminal cardiac events from the first 270 of the anticipated 600 patients to be included in this ongoing trial.The IDMC will review and interpret the results of the interim analysis and provide recommendations shortly. The trial’s efficacy endpoint is a comparison of recurrent heart failure-related major adverse cardiac events (HF-MACE) in moderate to advanced CHF patients receiving either MPC-150-IM by catheter injection into the damaged left ventricular heart muscle or sham control. Enrollment in the 1:1 randomized Phase 3 trial is ongoing across multiple study sites in the United States and Canada. About MPC-150-IM and the Unmet Need of Chronic Heart Failure MPC-150-IM is Mesoblast's lead allogeneic, cell-based product candidate for the treatment of moderate to advanced chronic heart failure (CHF) due to left ventricular systolic dysfunction.In 2016, more than 15 million patients in the seven major global pharmaceutical markets are estimated to have been diagnosed with CHF.1Prevalence is expected to grow 46% by 2030 in the United States alone, affecting more than 8 million Americans.2 CHFis a progressive disease and isclassified in relation to the severity of the symptoms experienced by the patient. The most commonly used classification system was established by the New York Heart Association (NYHA) and ranges from Class I (mild) to Class IV or end stage (severe). Approximately half of people who develop heart failure die within 5 years of diagnosis.3Patients with late NYHA Class II or Class III CHF continue to represent a significant unmet medical need despite recent advances in new therapies. CHFcauses severe economic, social, and personal costs. In the United States, it is estimated that CHF results in direct costs of $60.2 billion annually when identified as a primary diagnosis and $115 billion as part of a disease milieu.4 About Mesoblast’s Phase 3 CHF Trial Mesoblast’s Phase 3 trial in CHF is a multicenter, double-blind, randomized, scripted sham procedure-controlled, parallel-group study to evaluate the efficacy and safety of MPC-150-IM cell therapy (human bone marrow-derived adult allogeneic mesenchymal precursor cells) in patients with moderate to advanced CHF due to left ventricular systolic dysfunction of either ischemic or non-ischemic etiology who have received optimal medical and coronary revascularization therapy. 1GlobalData-PharmaPoint (2016):Heart Failure-Global Drug Forecast and Market Analysis to 2025 2AHA Statistical Update – Heart Disease and Stroke Statistics-(2017). Circulation. 2017;131:00-00. DOI: 10.1161/CIR.0000000000000485 31.Mozzafarian D, Benjamin EJ, Go AS, et al. on behalf of the American Heart Association Statistics Committee and Stroke Statistics Subcommittee. Heart disease and stroke statistics—2016 update: a report from the American Heart Association. Circulation. 2016;133:e38-e360 4A Re-Evaluation of the Costs of Heart Failure and its Implications for Allocation of Health Resources in the United States. Voigt J. Clinl.Cardiol. 37, 5, 312-321 (2014 Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
